IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,675-01


                          EX PARTE TERRANCE HENRY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W09-59736-W(A) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                           OPINION

        Applicant was convicted of capital murder and sentenced to life imprisonment without parole.

The Fifth Court of Appeals affirmed the conviction but reversed and remanded the judgment as to

punishment. Henry v. State, No. 05-11-00676-CR (Tex. App.—Dallas Aug. 24, 2012, no pet.). In

the second punishment proceeding, the trial court sentenced Applicant to life. The appellate court

affirmed the judgment. Henry v. State, No. 05-14-00197-CR (Tex. App.—Dallas July 10, 2015, pet.

ref’d). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed in 2012 and advise him of his right to file a pro se petition for discretionary review
                                                                                                  2

from his first appeal. Based on the record, the trial court has determined that appellate counsel’s

performance was deficient and that Applicant would have timely filed a petition for discretionary

review from his first appeal, but for counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the 2012 judgment of the Fifth Court of Appeals in cause number 05-11-00676-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       September 15, 2021

Do not publish